Citation Nr: 0621946	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-17 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
including due to exposure to herbicide.  

2.  Entitlement to service connection for cancer of the 
larynx, including due to exposure to herbicide.  

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) prior to February 
17, 2005, and a rating higher than 50 percent from that date 
onward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  A rating 
decision in February 1997 denied service connection for 
esophageal cancer due to exposure to herbicide and a rating 
decision in November 1997 also denied service connection for 
cancer of the larynx due to exposure to herbicide.  A rating 
decision in June 1999 denied service connection for PTSD, 
however, in February 2004 the Board granted service 
connection for PTSD.  In a May 2004 rating decision, the RO 
assigned an initial rating of 30 percent for the PTSD and a 
more recent decision in August 2005 increased the rating to 
50 percent - effective February 17, 2005.

During the course of his appeals, the veteran testified at 
two hearings at the RO, in January 2000 and January 2005 
before a local hearing officer.  He also more recently 
testified at another hearing at the RO, in May 2006, before 
the undersigned Veterans Law Judge (VLJ) of the Board.



The Board is granting the claim for a higher rating for the 
PTSD, increasing the evaluation for this condition to the 
maximum possible level of 100 percent.  The remaining claims, 
for service connection for esophageal and laryngeal cancer, 
are being REMANDED to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


FINDING OF FACT

The veteran is unemployable because of the severity of his 
PTSD.


CONCLUSION OF LAW

The criteria are met for a 100 percent schedular rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, and 4.130, Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (together, 
discussing the timing and content requirements of the VCAA 
notice).



Here, the Board is granting the veteran's claim for a higher 
rating for his PTSD, indeed, increasing the evaluation to the 
highest possible level of 100 percent.  So the Board need not 
discuss whether there has been compliance with the VCAA 
because, even if there has not been, this is inconsequential 
and therefore at most harmless error, i.e., nonprejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

This appeal arose from the rating assigned following the 
initial grant of service connection for PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  In the 
latter instance, which again is the situation at hand, the 
Board must evaluate the level of impairment due to the 
disability throughout the entire period since the effective 
date of the award, considering the possibility of assigning 
different ratings at different times to compensate the 
veteran for occasions when his disability may have been more 
severe than at others - in other words, his rating may be 
"staged."



When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2005).  

The general rating formula for mental disorders (38 C.F.R. 
§ 4.130, Code 9411) provides that:  for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, a 100 percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.



Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, DC 9411.

There are very few relevant treatment records for 
consideration, although it is apparent from the record the 
veteran has been receiving VA psychiatric counseling for 
quite a few years.



The veteran has been provided two VA psychiatric examinations 
in conjunction with his current appeal to assess the severity 
of his PTSD.  The VA psychiatrists who examined him in June 
1999 reported few symptoms that would be referable to PTSD, 
although they did note his complaint of headaches and 
dizziness and inability to sleep at night because of bad 
dreams.  On examination, he was alert and appeared rather 
angry.  His answers to the examiners' questions were 
relevant, coherent, and logical.  He was not delusional or 
hallucinating, but his affect was constricted.  He was 
completely oriented (to time, place, person and situation) 
and his memory and intellectual functioning were maintained.  
His judgment was fair and insight very poor.  The examiners 
assigned a Global Assessment of Functioning (GAF) score of 
55.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 55 is 
indicative of moderate social and occupational impairment.  
The Board would point out that the examiners appeared rather 
dismissive of the veteran's complaints and contentions, in 
particular, his claim for service connection for PTSD - 
which, at the time, had not been granted.

Also of record is the report of an examination by a private 
physician in May 1999.  That examiner noted the veteran's 
complaints of feeling nervous and "intranquil," with poor 
sleep and poor interpersonal relations, aloofness since his 
separation from military service, and nightmares about his 
wartime experiences.  It was noted that he had retired in 
1988 after a psychiatric evaluation diagnosed PTSD and 
paranoid personality.  He said he used alcohol to relieve 
anxiety and insomnia.  On examination, his memory was fair 
and insight and judgment poor.  The examiner diagnosed PTSD 
and anxiety disorder with depressive features; he listed a 
GAF score of 55, just like the VA examiners.



The veteran more recently underwent another VA psychiatric 
evaluation in February 2005.  [Note:  During the interim 
between the time of his prior VA psychiatric evaluation in 
1999, and this one in 2005, service connection had been 
established for PTSD.  So the determinative issue was no 
longer whether he had PTSD related to his service in the 
military, rather, the issue was the severity of this 
condition.]  The February 2005 examiner appeared much more 
sympathetic to the veteran's complaints.  He noted the 
veteran's report of nightmares about his Vietnam experiences 
several times per week and recurrent, intrusive, distressing 
thoughts about his traumatic experiences in Vietnam - all of 
which were interfering with his daily living activities.  The 
veteran also reported avoidant behavior related to his 
traumatic experiences; he was also jumpy and hypervigilant.  
In addition, he reported feelings of sadness and was 
depressed with irritability and anxiety, and was restless and 
tense.  He had insomnia and was unable to concentrate.  He 
did not, however, relate any psychotic or cognitive symptoms.  
The examiner indicated the veteran had worked until 1988, 
when he had to retire because of his PTSD.  The mental status 
examination was most normal, except for an anxious and 
depressed mood, constricted affect, and fair judgment and 
insight.  The examiner's diagnostic assessment was that, 
although there was no impairment in thought process or 
communication and no evidence of inappropriate behavior, 
the veteran kept experiencing the traumatic events through 
distressing, intrusive thoughts related to those experiences 
and he avoided things related to them.  These disturbances, 
in the examiner's opinion, had resulted in serious impairment 
in the veteran's social and occupational functioning as to 
cause his poor quality of life and, indeed, inability to 
work.  Although the examiner assigned a GAF score of 50 (in 
comparison to the 55's in 1999), he indicated the veteran's 
PTSD had a poor prognosis.  

To support his claim for a higher rating for his PTSD, the 
veteran and his son testified at a hearing at the RO in May 
2006.  The undersigned Veterans Law Judge of the Board 
presided over the proceeding.  The veteran and his son 
presented credible testimony as to the completely disabling 
effects of the PTSD, including in terms of the veteran's 
inability to work as a consequence of its severity.

The Board realizes the VA examiners in 1999 seemed less 
impressed with the veteran's reported complaints than have 
other more recent examiners.  But even then they acknowledged 
the veteran had not worked since 1988 on account of the 
severity of his PTSD.  And considering the more recent 
diagnostic assessment and comments by the February 2005 VA 
examiner - and resolving all reasonable doubt in the 
veteran's favor - the Board finds that the manifestations of 
his PTSD are sufficiently severe to render him unemployable.  
That is to say, he has total occupational impairment as a 
result of this condition and, indeed, apparently has for the 
entire period since filing his claim (keeping in mind that, 
by all accounts, he has not worked since 1988).  So his 
rating need not be "staged" under Fenderson since he has 
had total occupational impairment for the entire period at 
issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, and 
4.130, DC 9411.  

One final point worth mentioning in closing.  During the May 
2006 hearing at the RO before the Board, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Since, however, the Board is granting a 100 percent schedular 
rating in this decision on the basis of unemployability, the 
TDIU claim has become moot.  See 38 C.F.R. § 4.16(a) (2005) 
(total disability ratings for compensation may be assigned 
where the schedular rating is less than total).  See, too, 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).


ORDER

A 100 percent schedular rating is granted for PTSD for the 
entire appeal period, subject to the laws and regulations 
governing the payment of VA compensation.




REMAND

The record contains pathology reports from a VA hospital 
dated in March and April 1989 showing a diagnosis of 
epidermoid carcinoma of the esophagus and no tumor in the 
trachea.  No other VA records concerning treatment for that 
cancer are on file.  All pertinent VA records must be 
obtained and considered in conjunction with the veteran's 
claim for service connection for esophageal and laryngeal 
cancer.  See 38 C.F.R. § 3.159(c)(2).

The record also indicates the RO's consideration of these 
claims has been exclusively on the basis of the presumption 
afforded by 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005), for 
exposure to herbicide (Agent Orange) in Vietnam.  
Notwithstanding these presumptive provisions, which arose out 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The Board believes that, after all pertinent treatment 
records have been obtained, the veteran should be afforded an 
examination to obtain a medical opinion as to the probability 
that any cancer he developed subsequent to his separation 
from service was directly caused by his presumed exposure to 
herbicide agents in Vietnam.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).



So these claims are REMANDED to the RO (via the 
AMC) for the following development and 
consideration:

1.  Ask the veteran furnish the names and 
addresses of all health care providers 
who have treated him for esophageal or 
laryngeal cancer since January 1989.  
Then, after obtaining any needed signed 
releases from him, request copies of the 
records of all treatment he identifies, 
in particular, records from the San Juan 
VA Medical Center in March and April 
1989.  Associate all additional records 
received with the claims file.

2.  After all requested records have been 
obtained, schedule an examination by an 
oncologist.  The claims file must be made 
available to and reviewed by the 
designated examiner.  Request that the 
examiner provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
esophageal or laryngeal cancer the 
veteran developed in approximately 1989 
was caused by exposure to herbicide 
(Agent Orange) during his service in 
Vietnam.  The opinion should be supported 
by adequate rationale.  

3.  Then readjudicate the claims for 
service connection for esophageal and 
laryngeal cancer on both a direct and 
presumptive basis due to exposure to 
herbicide.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.



Thereafter, these claims should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


